          Case 1:20-cv-03478-PKC Document 70 Filed 08/21/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


   MASTEROBJECTS, INC.,                             )
                                                    )
                                                    )   Civil Action No. 1:20-cv-3478 (PKC)
           Plaintiff,                               )
                                                    )
   v.                                               )
                                                    )
   AMAZON.COM, INC.                                 )
                                                    )
           Defendant.                               )
                                                    )

           DECLARATION OF ALDEN G. HARRIS IN SUPPORT OF
  PLAINTIFF MASTEROBJECTS, INC.’S OPPOSITION TO AMAZON.COM, INC’S
MOTION TO TRANSFER VENUE TO THE NORTHERN DISTRICT OF CALIFORNIA

I, Alden G. Harris, declare:

   1. I am a partner with the law firm of Heim, Payne and Chorush LLP and counsel for

        MasterObjects, Inc. (“MasterObjects”) in the above-captioned matter. I am over the age of

        18 and fully competent to make this declaration. I have personal knowledge of the facts

        stated herein. They are true and correct.

   2. Attached hereto as Exhibit 1 is a true and correct copy of Docket Navigator’s “Time to

        Milestones” report for patent cases assigned to the Hon. James Donato in the Northern

        District of California.

   3. Attached hereto as Exhibit 2 is a true and correct copy of Docket Navigator’s “Time to

        Milestones” report for patent cases assigned to the Hon. Lucy H. Koh in the Northern

        District of California.

   4. Attached hereto as Exhibit 3 is a true and correct copy of Docket Navigator’s “Time to

        Milestones” report for patent cases assigned to the Hon. Jeffrey S. White in the Northern

        District of California.

   5. Attached hereto as Exhibit 4 is a true and correct copy of Docket Navigator’s “Time to


        HARRIS DEC. ISO MASTEROBJECTS, INC.’S OPP. TO DEF.’S MOTION TO TRANSFER VENUE
     Case 1:20-cv-03478-PKC Document 70 Filed 08/21/20 Page 2 of 4




   Milestones” report for patent cases assigned to the Hon. P. Kevin Castel in the Southern

   District of New York.

6. Attached hereto as Exhibit 5 is a true and correct copy of Docket Navigator’s “Time to

   Milestones” report for patent cases assigned to the Hon. Denise L. Cote in the Southern

   District of New York.

7. Attached hereto as Exhibit 6 is a true and correct copy of Docket Navigator’s “Time to

   Milestones” report for patent cases assigned to the Hon. John G. Koeltl in the Southern

   District of New York.

8. Attached hereto as Exhibit 7 is a true and correct copy of Docket Navigator’s “Time to

   Milestones” report for patent cases assigned to the Hon. J. Paul Oetken in the Southern

   District of New York.

9. Attached hereto as Exhibit 8 is a true and correct copy of Docket Navigator’s “Time to

   Milestones” report for patent cases assigned to the Hon. Jed. S. Rakoff in the Southern

   District of New York.

10. Attached hereto as Exhibit 9 is a true and correct copy of Docket Navigator’s “Time to

   Milestones” report for patent cases assigned to the Hon. Laura Taylor Swain in the

   Southern District of New York.

11. Attached hereto as Exhibit 10 is a true and correct copy of logs indicating the IP address

   of the Amazon server handling search queries on the Amazon.com website and indicating

   the physical location of that server’s IP address is Ashburn, Virginia. These logs were

   recorded by MasterObjects’ technical consultant Dr. Trevor Smedley on August 17, 2020

   near Boston, MA.

12. I understand that the Honorable Judges Donato, Koh, and White are the members of the

   NDCA patent pilot program. Based on the statistics attached hereto, their average times to
   jury trial in patent cases are as follows:

       a. Judge Donato: 23.2 months


                                                2
   HARRIS DEC. ISO MASTEROBJECTS, INC.’S OPP. TO DEF.’S MOTION TO TRANSFER VENUE
         Case 1:20-cv-03478-PKC Document 70 Filed 08/21/20 Page 3 of 4




          b. Judge Koh: 35.1 months

          c. Judge White: 62.3 months

13. Taking a weighted average (weighted based on the number of jury trials in the data set) the

   collective average time to trial among the members of the NDCA patent pilot program is

   34.6 months.

14. I understand that the Honorable Judges Castel, Cote, Koeltl, Oetken, Rakoff, and Swain

   are the members of the SDNY patent pilot program. Based on the statistics attached hereto,

   their average times to jury trial in patent cases are as follows:

          a. Judge Castel: No patent jury trials in data set.

          b. Judge Cote: No patent jury trials in data set.

          c. Judge Koeltl: No patent jury trials in data set.

          d. Judge Oetken: No patent jury trials in data set.

          e. Judge Rakoff: 15.4 months

          f. Judge Swain: 46.4 months

15. Taking a weighted average (weighted based on the number of jury trials in the data set) the

   collective average time to trial among the members of the SDNY patent pilot program is

   19.3 months.

16. Judges Castel and Oetken have model case management plans on their websites. Both

   model case management plans indicate that pretrial submissions are due 150 days after the

   case management conference. Assuming the case management conference typically occurs

   about 30 days after filing, and assuming trial typically occurs about 60 days after the case

   management conference, the typical time from filing to trial for Judges Castel and Oetken

   is about 8.0 months.

   ///
   ///

   ///


                                                  3
   HARRIS DEC. ISO MASTEROBJECTS, INC.’S OPP. TO DEF.’S MOTION TO TRANSFER VENUE
         Case 1:20-cv-03478-PKC Document 70 Filed 08/21/20 Page 4 of 4




   I declare under penalty of perjury under the laws of the United States that the foregoing is true

and correct. Executed on August 21, 2020 in Houston, Texas.




                                                             _______________________
                                                             Alden G. Harris




                                                  4
      HARRIS DEC. ISO MASTEROBJECTS, INC.’S OPP. TO DEF.’S MOTION TO TRANSFER VENUE
